Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 23, 2015

                                           No. 04-15-00583-CV

                                        IN RE Michael IDROGO

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On September 16, 2015, relator Michael Idrigo filed a pro se petition for writ of
mandamus. This court does not have jurisdiction to grant the requested relief. Accordingly,
relator’s petition for writ of mandamus is DISMISSED FOR LACK OF JURISDICTION. The
court’s opinion will issue at a later date.

           It is so ORDERED on September 23, 2015.



                                                           _________________________________
                                                           Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2010-CI-12389, styled Michael Idrigo v. Sarah Garrahan, et al., in the
57th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr. presiding.